Citation Nr: 0837449	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, evaluated as 30 percent disabling, effective June 29, 
2006.


FINDING OF FACT

The medical evidence of record shows the veteran's PTSD is 
manifested by anxiety, insomnia, nightmares, and social 
avoidance, which results in occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.3, 4.130, Diagnostic Code (DC) 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  These requirements 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of 
an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  In 
the present case, the veteran was provided with notice of the 
VCAA in August 2006, prior to the September 2006 rating 
decision.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for this 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran service connection for PTSD 
and assigning an initial disability rating for the condition, 
he filed a notice of disagreement contesting the initial 
rating determinations.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph 
(3), which provides VA has no duty to provide section 5103 
notice upon receipt of a notice of disagreement).  The RO 
furnished the veteran a Statement of the Case that addressed 
the initial rating assigned for his PTSD, included notice of 
the criteria for higher ratings, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  VA treatment records, VA examination 
reports and medical opinions, and the veteran's lay 
statements have been associated with the record.  In August 
2006, the veteran indicated that he does not have any further 
evidence to submit to VA, or which VA needs to obtain.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, set 
out in 38 C.F.R.          § 4.130, DC 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Analysis

In a September 2006 rating decision, the veteran was granted 
service connection for PTSD with a 30 percent evaluation, 
effective June 29, 2006.  In order to qualify for a higher 
initial rating under DC 9411, the veteran must show that his 
PTSD is manifested by the symptoms listed above as warranting 
a 50 percent or higher rating.

The medical evidence of record show the veteran's PTSD 
symptoms to vacillate between the criteria for a 30 percent 
rating and that of a 50 percent rating.  Therefore, in light 
of the entire record, the Board finds that these records 
place the evidence into relative equipoise such that the 
veteran's PTSD symptomatology would be just as likely to 
approximate a 50 percent rating as a 30 percent rating.  
Resolving doubt in favor of the veteran, the Board finds that 
the veteran's PTSD more nearly approximates the criteria for 
a 50 percent disability rating under DC 9411.  At no time 
have the veteran's symptoms approximate those of a 70 percent 
rating.

In March 2006, the veteran underwent a VA psychological 
diagnostic evaluation.  The VA psychologist opined that the 
veteran displayed many symptoms of PTSD, but declined to make 
that diagnosis at the time because of the veteran's 
additional depression and alcohol use.  The psychologist 
noted symptoms including flashbacks, night sweats, avoidance 
and loss of interest in social situations, feeling distant 
from others, flat affect, difficulty sleeping, and some 
hypervigilance.  While the VA psychologist attributes these 
symptoms to the combination of PTSD, depression, and alcohol 
use, the extent to which each of these symptoms are 
attributable to his service-connected PTSD versus any non-
service-connected disability is not readily apparent and so 
they must all be attributed to the service-connected PTSD.  
38 C.F.R. § 3.102; Mittleider, 11 Vet. App. at 182.  This 
evaluation notes that the veteran is twice-divorced, feels 
extremely distant from others and has no friends.  However, 
he has a young daughter whom he sees regularly and he is in 
contact with his father and sisters.  He has worked for the 
same company for twenty years and held the position of 
Production Manager for seventeen years until the company was 
bought out.  He works eleven and a half hour days.

VA psychiatry treatment records dated from April 2006 to July 
2006 indicate that the following was consistently found on 
mental status examination: the veteran is appropriately 
dressed, well-groomed, cooperative; speech is normal; motor 
behavior is mildly retarded but no involuntarily movements; 
steady gait; logical thought process; concentration is fair; 
insight and judgment are good; and no homicidal or suicidal 
ideation, intent, or plan.

More specifically, in the April 2006 records, the 
psychologist notes that the veteran has difficulty sleeping 
and occasional nightmares.  The veteran denied experiencing 
anxiety in crowds, but would withdraw, isolate, and had 
social anxiety.  He continued working and spending time with 
his daughter.  In May 2006, the veteran made vast 
improvements in his ability to sleep, despite the persistence 
of nightmares.  He continued working eleven hour days and 
caring for his daughter.  He also agreed to practice 
behavioral rehearsal of prosocial behavior.  In June 2006, 
the psychologist noted that the veteran felt that his anxiety 
was increasing as his depression subsided.  He took custody 
of his daughter and began socializing more, despite 
difficulty.  In July 2006, the veteran notes that his 
nightmares have decreased in frequency from several times a 
week to about once a week and their severity has lessened.  
His affect was mildly constricted.  The psychologist also 
noted that the veteran was amidst a custody battle for his 
daughter at that time.

The August 2006 VA medical examiner diagnosed the veteran 
with "mild to moderate Post Traumatic Stress Disorder."  
The examiner noted mild to moderate dysphoria, flat affect, 
insight lacking, prior suicidal intentions, and limited 
interpersonal functioning.  The examiner also noted that the 
veteran's speech was normal, his memory and judgment were 
good, and, despite his symptoms, "he has been able to 
sustain continuous employment without any significant loss of 
work or other problems."

VA psychology notes dated in September 2006 indicate the 
following: the veteran is alert, cooperative relaxed; his 
speech is normal; he is appropriately dressed; his motor 
behavior is mildly slow but no involuntarily movements; 
steady gait; logical thought process; concentration is good; 
insight and judgment are good; and no homicidal or suicidal 
ideation, intent, or plan.  His insomnia returned.  He 
assumed full-time responsibility for his young daughter with 
the help of neighbors and friends and continued to work 
twelve hour days.  Despite the custody battle, the veteran 
stated that he remains on speaking terms with his ex-wife.

In December 2006, a VA psychologist noted that the veteran 
had a major setback with his PTSD.  The VA psychologist 
described the veteran as:

More irritable, impatient and withdrawn then 
previously.  He has re-started taking psych meds 
without any noticeable benefit.  Had planned to 
break out of 30 plus year pattern of isolating so 
he could take daughter to family events, concerts 
but has not been able to force himself to go, or 
has gone and had to leave.  Aware of losses as 
holidays approach.  Functioning marginally at work.

The veteran realized that he was having PTSD exasperation and 
had insight into how to modify his behavior.

The Board also acknowledges the veteran's fluctuation on the 
Global Assessment of Functioning (GAF) scale.  In March 2006 
a VA psychologist gave the veteran a GAF score of 48.  In 
August 2006, his GAF score was 58.  In December 2006, the 
veteran was assigned a GAF score of 45.  A GAF score from 41 
to 50 represents serious symptoms, or serious impairment in 
social or occupational functioning.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  A GAF score 
from 51 to 60 represents moderate symptoms, or moderate 
difficulty in social or occupational functioning.  Id.

Notably, however, the medical evidence does not reflect that 
the veteran has such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships.  Thus, by contrast, the record 
reflects that the veteran's PTSD has been characterized by 
anxiety, insomnia, nightmares, and social avoidance.  These 
symptoms have been consistently productive of social 
impairment, marked by difficulty in establishing and 
maintaining effective social relationships outside of his 
immediate family, and more recently productive of 
occupational impairment.

After reviewing the record, and resolving doubt in favor of 
the veteran, the Board finds that the veteran's PTSD more 
nearly approximates the criteria for a 50 percent disability 
rating under DC 9411 than those for a 30 percent disability 
rating.  The medical record suggests that the veteran's PTSD 
has caused occupational and social impairment with 
deficiencies in the areas of work and mood, but not his 
judgment, thinking, or his relationship with his daughter.  
Therefore, the requirements for a 70 percent evaluation have 
not been met.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
50 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the above, the evidence supports an initial 
evaluation of 50 percent for PTSD, throughout the pendency of 
the appeal.  Accordingly, the appeal is granted.


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


